DYKMAbT, J.
We have no difficulty in upholding the judgment in this action. The sale of which the plaintiff complains was not absolutely void. It operated to pass the title to the property, but it was voidable, at the instance of the plaintiff. Instead of raising objection to the transaction, however, the plaintiff voluntarily received her portion of the proceeds of the sale, and executed a full release to the executors, which must be construed into an acquiescence in the sale and all the proceedings down to that time. That was in May, 1879, and then the plaintiff remained acquiescent for 13 years before she commenced this action. • Even now the plaintiff offers no evidence to sustain the charges in her complaint of connivance and overreaching, but relies entirely upon the presumption which the law raises against sales by persons occupying a position of trust to themselves, either directly or indirectly. In this case the lapse of time, the acquiescence of thé plaintiff, and her full release, were sufficient to overcome the presumption. The judgment she uki therefore be affirmed, with costs. All concur.